Citation Nr: 1743029	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-35 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel
 

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from May 1954 to May 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied reopening the claim for service connection for degenerative joint disease of the thoracic spine (back disability) because new and material evidence had not been submitted.  


FINDINGS OF FACT

1.  The RO denied reopening the claim for service connection for a back disability in an October 1997 rating decision.  The Veteran was notified of his appeal and procedural rights in a letter dated in November 1997.  He did not appeal within the appeal period.

2.  Evidence since the October 1997 rating decision is new but not material, as it does not raise a reasonable possibility of substantiating the claim of service connection for a back disability.   


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for a back disability have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA notice was provided in letters dated in April and August 2010, which fully addressed all notice elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records and post-service treatment records have been associated with the claims file.  The Veteran has not identified any additional records that should be retrieved with regard to his back disability.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was not afforded a VA examination to determine the etiology of his back disability.  However, the duty to assist a claimant by affording him a medical examination or medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion"); 38 C.F.R. § 3.159(c)(4)(iii).  As new and material evidence has not been received for the reasons indicated below, no VA examination is required.

As such, the Board will proceed with consideration of the Veteran's appeal.  

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening the claim since a prior final disallowance, the credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

By way of background, the Board denied service connection for a back disorder in a decision dated in July 1971.  The Board concluded that the Veteran's back disability of spina bifida was a congenital disorder and not aggravated by service.  Furthermore, his back arthritis was not incurred in service and was not manifested to a compensable degree within one year of discharge from active service.  The Veteran did not appeal the July 1971 Board decision.  

In a decision dated in November 1991, the Board denied reopening the Veteran's back claim and found that new and material evidence had not been submitted.  This decision was upheld by the Court of Appeals for Veterans Claims (CAVC) in a decision dated in March 1993.  

Throughout the years, the Veteran has re-filed his claim for service connection for a back disability on numerous occasions.  The last rating decision prior to the current re-filed claim was issued by the RO in October 1997, which found that new and material evidence had not been received.  The relevant evidence at the time of the rating decision consisted of the Veteran's personnel and service treatment records; statements from the Veteran stating that his back disability was incurred in service; VA examinations performed in April 1964 and February and December 1970; x-rays of the thoracic spine dated in February 1970; x-rays of the lumbar spine dated in December 1970 and May 1974; statements dated in May 1978 and August 1990 from his private chiropractor; and a dispensary record from August 1960. 

The Veteran was notified of this decision and his procedural rights by letter in November 1997.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the October 1997 rating decision became final in November 1998.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The Veteran re-filed his claim for a back disability in April 2010.  Since November 1998, the following pertinent evidence has been received: statements from the Veteran dated in April 2010, August 2010, April 2011, and October 2014 indicating that his back disability was incurred in service in relation to a vehicle accident in Germany, and indicating that he takes medication; VA treatment records dated in March 2003, May 2005, and August 2011, which indicated that the Veteran has back pain; VA treatment record dated in May 2014 indicating that he takes opioids for his lower back pain; x-rays of the lumbar spine taken in October 2009, which were interpreted as showing chronic degenerative changes and mild levoscoliosis; and a VA examination performed in May 2013 which indicated the October 2009 x-rays revealed degenerative changes of the lumbar spine and his back exhibited full range of motion.  

Although the listed documents since the October 1997 rating decision are new, the Board finds that they are not material because they do not relate to an unestablished fact necessary to substantiate the claim.  These records reveal that the Veteran has back arthritis and levoscoliosis, which was revealed in the x-rays of the spine performed in February 1970, December 1970, and May 1974.  Furthermore, the Veteran's additional statements regarding his back disability incurred in service are similar to the statements he submitted prior to the October 1997 rating decision, indicating injury and treatment in Germany.  Moreover, the fact of such injury was noted in an April 1964 VA examination report.  Since there is no new competent evidence that indicates that the Veteran's current back disability was incurred and/or aggravated in service or that could reasonably substantiate the Veteran's claim, the Board finds that there is no new and material evidence to reopen the claim.  

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Here, the threshold has not been met and the claim is not reopened because new and material evidence has not been submitted; again, the newly received evidence is duplicative of that already of record.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156 (a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.


ORDER

New and material evidence sufficient to reopen the claim of service connection for a back disability having not been received, the petition to reopen is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


